Citation Nr: 0027187	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-07 502	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

The regional office has certified that the following issues 
are on appeal:

1.  Entitlement to service connection for a right leg 
disorder, secondary to the service-connected left leg wound.

2.  Entitlement to an increased rating for a wound of the 
left leg, Muscle Group XI, currently evaluated as 10 percent 
disabling.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right leg 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  In February 1999, the RO 
determined that an additional issue had been raised as to 
whether new and material evidence had been received to reopen 
a claim for service connection for a right leg condition as 
secondary to the left leg condition.  The RO denied the 
claim.  The Board has determined that either the March 1999 
VA Form 9 or the October 1999 hearing transcript is a timely 
notice of disagreement.  In addition, the VA Form 646 
received in March 2000 is considered to be a timely 
substantive appeal with regard to this issue.

Although the veteran requested a Travel Board hearing before 
the Board in May 1999, he withdrew that request and requested 
a hearing with RO personnel.  A hearing before a hearing 
officer at the RO was conducted in October 1999.


FINDINGS OF FACT

1. In a rating decision of September 1956, the RO denied 
service connection for disability of the right leg involving 
the hip and knee.


2. In rating decision of January 1990, the RO denied 
reopening the claim for service connection for a right hip 
disability.  

3. The evidence received since the January 1990 decision is 
new, bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered to fairly decide the merits of the claim for 
service connection for a right leg disorder; the claim is 
plausible.

4. The claim for service connection for a right leg disorder, 
secondary to the service-connected left leg wound, is 
plausible.


CONCLUSIONS OF LAW


1.  Evidence received since the January 1990 rating decision 
is new and material; the claim for service connection for a 
right leg disorder is reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) (1999).

2.  The claim for service connection for a right leg disorder 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In rating decision of September 1956, the RO denied service 
connection for arthrodesis of the right hip with muscle 
atrophy, history of tuberculosis of the right hip, and 
limitation of motion of the right hip and right knee.  The 
veteran did not appeal that decision and it became final.

In rating decision of January 1990, the RO in pertinent part 
denied reopening the claim for service connection for a right 
hip disability.  The veteran did not appeal that decision and 
it became final.

Additional evidence received since the January 1990 rating 
decision includes the July 1998 claim in which the veteran 
noted that he fell on his right leg after being shot in his 
left leg.  In addition, a January 1999 fee-basis VA 
examination report notes diagnoses of residual of a shrapnel 
wound to the left leg, Muscle Group XI; status post right hip 
fusion; and right knee degenerative joint disease with 
decreased range of motion.  The physician noted that the 
veteran gave a history of being thrown down on the ground 
against his right thigh at the time he suffered a shrapnel 
wound to the left leg.  The veteran claimed that this injured 
his right hip and resulted in fusion of the right hip in 
1954.  The physician noted that he did not have any records 
to review and accepted the veteran's history that he suffered 
a blow to the right hip that apparently resulted in damage to 
the right hip such that he required right hip fusion surgery 
less than 10 years after his injury in service.

At the hearing in October 1999 before a hearing officer at 
the RO, the veteran testified that when he was wounded in the 
left leg, he was thrown down and landed on his right hip.  In 
1954, his right hip was fused.  According to the veteran, he 
had had no other injuries to his right hip, knee or leg after 
service.

A notice of disagreement must be filed within one year from 
the date of mailing of notification of a determination by the 
RO, followed by a timely substantive appeal submitted either 
within 60 days of the issuance of a statement of the case or 
within the remainder of the one-year period of mailing of the 
notice of the RO determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) 
(1999).  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, there is a three-step analysis.  Elkins v. 
West, 12 Vet. App. 209 (1999).  First, the Board must 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. § 
5107(a).  Third, if the claim is well grounded, the Board may 
then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. § 
5107(b) has been fulfilled.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim 
there must be new and material evidence submitted "since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits."  Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 
604 (Fed. Cir. 1996)(table)).

The evidence added to the record since the January 1990 
rating decision, which includes additional medical records 
and the veteran's hearing testimony, is new and material.  It 
is clearly new evidence which was not in existence at the 
time of that rating decision.  The additional evidence bears 
directly and substantially on the issue under consideration 
of service connection for a right leg disorder.  The evidence 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the claim is reopened.

The Board further finds that the claim for service connection 
for a right leg disorder is well grounded under 38 U.S.C.A. 
§ 5107(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The veteran has presented a claim that is not 
implausible.  The Board is also satisfied that all relevant 
facts with regard to this claim have been properly developed.  
38 U.S.C.A. § 5107(a).  In addition, because the claim for 
service connection for a right leg disorder is well grounded, 
the claim for a right leg disorder under all theories, 
including as secondary to the service-connected left leg 
disorder, is well grounded.  See Schroeder v. West, 212 F.3d 
1265, 1270-71 (Fed. Cir. 2000).

The Board has found that new and material evidence to reopen 
the claim for service connection for a right leg disorder has 
been received and that this claim and the claim for service 
connection for a leg disorder secondary to the left leg 
disability are well grounded.  To this extent, the appeal is 
granted.  However, the Board finds that additional 
development is necessary before it can address the merits of 
the claim for service connection for a right leg disorder, to 
include as secondary to the left leg disability.


ORDER

The claim for service connection for a right leg disorder is 
reopened.

The claim for service connection for a right leg disorder, to 
include as secondary to the left leg disorder, is well 
grounded.


REMAND

The Board finds that a VA examination of the veteran's right 
leg disorder is necessary to determine if service connection 
is warranted.  The examination is necessary to provide a 
medical opinion as to whether the right leg problems are due 
to service and/or are secondarily due to the service-
connected left leg disability.  In addition, the veteran has 
indicated that there are VA medical records of treatment of 
his walking problems, which would involve both lower 
extremities.  

The service-connected wound of the left leg has been 
evaluated as 10 percent disabling under 38 C.F.R. § 4.73, 
Diagnostic Code 5311 (1999), since 1946 and that rating is 
protected.  38 C.F.R. § 3.951(b) (1999).

The veteran's claim for an increased rating for the left leg 
disability is well grounded.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The VA, however, has not 
fulfilled its duty to assist under 38 U.S.C.A. § 5107(a) 
(West 1991).  On VA Form 21-4138, dated in July 1998, the 
veteran noted that he was being treated at a VA clinic in Los 
Angeles, California.  Although the RO requested VA medical 
records from this facility, only one record dated in June 
1998 was located and associated with the veteran's claims 
file.  It appears that only VA treatment records dated from 
June 22, 1998, to September 14, 1998, were sent to the RO.  
All of the veteran's medical records should be requested from 
the VA facilities were he received treatment.  See McCormick 
v. Gober, No. 98-48 (U.S. Vet. App. Aug. 18, 2000); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (per curiam order); 
38 C.F.R. § 3.159 (1999); VBA Letter 20-99-60 (August 30, 
1999).

In addition, at the October 1999 hearing, the veteran 
testified that he had been prescribed pain pills for his left 
leg through his HMO.  The evidence of record indicates that 
the RO has not tried to obtain those private medical records.  

The Board also finds that another examination of the 
veteran's left leg is necessary because the most recent 
examination, a VA fee-basis examination by a private 
physician in January 1999, was inadequate.  The examiner did 
not have the veteran's claims file to review.  In addition, 
the veteran's left leg disability has been evaluated under 
Diagnostic Code 5311, for injury to Muscle Group XI, and the 
examiner did not discuss all the criteria which include 
propulsion and plantar flexion of foot, stabilization of 
arch, and flexion of toes, as well as the posterior and 
lateral crural muscles and muscles of the calf.   Moreover, 
the examiner did not adequately discuss the extent of 
functional loss due to pain on use or due to flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner also 
did not discuss whether there was crepitation, limitation of 
motion, weakness, excess fatigability, incoordination and 
impaired ability to execute skilled movement smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
See 38 C.F.R. §§ 4.40, 4.45 (1999).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request that he identify the facilities, 
both VA and non-VA, where he has received 
treatment of his right and left leg 
problems, and provide any requisite 
release forms for the RO to attempt to 
obtain such records.  Regardless, the RO 
should request the veteran's VA medical 
records of treatment at the identified VA 
facility in Los Angeles.

2.  Thereafter, the RO should arrange for 
the veteran to be scheduled for an 
orthopedic examination of his right and 
left legs.  The claims folder must be 
made available to the examiner to review.  
The examiner is requested to note on the 
examination report whether the veteran's 
claims file was reviewed.  All pertinent 
tests and studies should be conducted.  
The examiner should note any disability 
of Muscle Group XI of the left leg, to 
include any functional impairment in 
propulsion and plantar flexion of the 
foot, stabilization of the arch, flexion 
of the toes, and flexion of the knee.  
The examiner should also examine the 
posterior and lateral crural muscles and 
muscles of the calf.  The range of motion 
of the foot and knee should be measured 
and noted in specific degrees.  The 
examiner should note whether there is 
functional loss of the left leg, to 
include whether there is pain on use, or 
weakness.  Atrophy of any part of the 
left leg should be noted.  The examiner 
should note all functional impairment of 
the right leg and provide a medical 
opinion whether any right leg disorder is 
due to service or is secondarily due to 
the service-connected left leg 
disability.

3.  The RO should review the examination 
report to insure reasonable compliance 
with the directives of this remand, 
including all of the requested findings 
and opinions.  Otherwise, corrective 
action should be implemented.

4.  After completion of the above 
requested development, the RO should 
review the claims.

5.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case with 
regard to the additional development and 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  No action is 
required of the veteran until he receives 
further notice.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Veterans Law Judge 
Board of Veterans' Appeals


 



